Citation Nr: 0704625	
Decision Date: 02/16/07    Archive Date: 02/27/07

DOCKET NO.  05-17 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1951 to December 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claims.

2.  Bilateral hearing loss was not present in service, 
manifested within one year of the veteran's discharge from 
service, or shown to be causally or etiologically related to 
any disease, injury, or incident in service.

3.  Tinnitus was not present in service and is not shown to 
be causally or etiologically related to any disease, injury, 
or incident in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty military service, nor may it be 
presumed to have incurred in or been aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has certain procedural responsibilities in the claim 
development process.  The Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)), eliminated the 
concept of a well-grounded claim and redefined VA's 
obligations with respect to its duties to notify and assist a 
claimant.  In August 2001, VA issued regulations to implement 
the VCAA.  66 Fed. Reg. 45,620 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in December 2003, 
prior to the initial unfavorable AOJ decision issued in March 
2004.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) Inform a claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide; and (4) request or tell the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim.  Pelegrini, 18 Vet. App. at 120-121.

The content of the notice as provided to the veteran has 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, the December 2003 
letter advised the veteran of the evidence that VA would 
attempt to obtain and what evidence he was responsible for 
identifying or submitting to VA.  Additionally, the letter 
informed him of the evidence necessary to substantiate his 
service connection claims.  Although the veteran may not have 
been specifically informed of the "fourth element," i.e., 
to provide any evidence in his possession that pertains to 
the claim, the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The December 2003 letter advised him to notify VA 
of any additional information or evidence that he believed 
would support his claims, and if he had additional records he 
could send them to VA, thus effectively notifying him to send 
any additional relevant information.  For these reasons, to 
decide the appeal would not be prejudicial error to the 
veteran.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present case, the veteran was provided notice of what 
type of information and evidence was needed to substantiate 
his service connection claims, but was not informed of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on these latter 
two elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes herein that the preponderance 
of the evidence is against the veteran's service connection 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied in this case, there is no prejudicial 
error to the veteran in deciding this claim. 

With respect to the duty to assist, the veteran's service 
medical and personnel records, VA treatment records, and 
February 2004 and September 2006 VA examination reports were 
reviewed by both the RO and the Board in connection with 
adjudication of his claims.  He has not identified any 
additional relevant, outstanding records that need to be 
obtained for an equitable disposition of his claims.  
Moreover, the veteran was provided with VA examinations in 
February 2004 and September 2006 in order to adjudicate his 
service connection claims.  Based on these facts, the Board 
concludes that the medical evidence of record is sufficient 
to adjudicate the veteran's claims without further 
examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage in this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claims.
II.  Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for 
a hearing loss where the veteran can establish a nexus 
between his current hearing loss and a disability or injury 
he suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The veteran's service medical records reflect that, upon 
discharge examination in December 1954, his hearing was 
normal with 15/15 spoken and whispered voice in both ears.  
No disease or defects pertinent to his hearing were noted.  
Moreover, in a December 2003 statement, the veteran stated 
that he never complained to any Navy physician about his 
hearing loss.

The Board observes that the veteran has reported acoustic 
trauma in the military when he was exposed to jet aircraft 
engines without ear protection in the course of his duties as 
a mechanic and plane captain aboard an aircraft carrier, as 
corroborated by his service personnel records.  Although the 
veteran's service medical records do not contain any 
documentation as to noise exposure or any evidence of 
complaints or treatment for tinnitus or hearing difficulty, 
the veteran is competent to describe the nature and extent of 
his in-service noise exposure, see 38 C.F.R. § 3.159(a)(2); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Post-service records, to include VA treatment records and 
examinations, demonstrate diagnoses of a bilateral 
sensorineural hearing loss and tinnitus.  Specifically, at a 
February 2004 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 60
55
65
60
30
LEFT
15
25
65
60
60

Speech discrimination was noted to be 60 percent in the right 
ear and 92 percent in the left ear.  The veteran was 
diagnosed with moderately severe sensorineural hearing loss 
from 250 to 6000 Hertz and severe sensorineural hearing loss 
at 8000 Hertz in the right ear.  He was also diagnosed with 
mild to moderately severe sensorineural hearing loss from 
1000 to 8000 Hertz in the left ear.  Additionally, at a 
September 2006 VA audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
 50
50
65
50
65
LEFT
10
30
65
60
70

Speech discrimination was noted to be 86 percent in the right 
ear and 52 percent in the left ear.  The examiner diagnosed 
moderate to moderately severe sensorineural hearing loss in 
the right ear and normal to severe sensorineural hearing loss 
in the left ear.  Therefore, the Board finds that the 
contemporary medical evidence demonstrates a current 
bilateral hearing loss disability as defined by 38 C.F.R. 
§ 3.385.  Also, tinnitus is readily observable by laypersons 
and does not require medical expertise to establish its 
existence, although such was confirmed by the February 2004 
and September 2006 VA examiners.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board has first considered whether service connection is 
warranted for bilateral hearing loss on a presumptive basis.  
However, the record fails to show that the veteran manifested 
hearing loss to a degree of 10 percent within the one year 
following his service discharge in December 1954.  As such, 
presumptive service connection is not warranted for bilateral 
hearing loss.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

The Board has next considered whether service connection is 
warranted for bilateral hearing loss and tinnitus on a direct 
basis.  However, while there are current diagnoses of 
bilateral hearing loss and tinnitus of record and the veteran 
is competent to describe his in-service noise exposure, there 
is no competent medical evidence linking such disabilities to 
his active duty military service.

The Board initially notes that statements submitted in 
September 2006 and signed by D. Williams, a registered nurse, 
reflect that she was the nurse in the school district where 
the veteran was employed during the mid-1970's to 1984.  She 
further indicated that, during such time period, she checked 
the veteran's hearing and found him to have a hearing loss.  
However, Ms. Williams did not offer an opinion as to the 
etiology of the veteran's hearing loss or tinnitus.  
Moreover, even if the veteran first experienced hearing loss 
in the mid-1970's, such is approximately 20 years after 
separation from service.  The lapse in time between service 
and the first diagnosis weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).  

Additionally, the veteran was afforded VA examinations in 
February 2004 and September 2006 to determine whether his 
bilateral hearing loss and tinnitus were related to his in-
service noise exposure.  In addition to the previously noted 
in-service noise exposure, both VA examiners noted the 
veteran's post-service noise exposure, to include working at 
an airfield and flying small aircraft while in college, 
pheasant hunting, and farming for 35 years.  Such examiners 
also took note of Ms. Williams' statement regarding the onset 
of the veteran's hearing loss, as related by the veteran.  

Following an audiological examination, the February 2004 VA 
examiner opined that it was less likely as not that the 
veteran's bilateral hearing loss and tinnitus were the 
consequence of acoustic trauma, events, or exposures while in 
service.  He noted that, while the veteran had in-service 
noise exposure, it was unclear as to how soon after discharge 
a hearing loss was noticed.  Also, he indicated that, while 
the tests used for the exit physical did not rule out all 
possibility of an early noise-induced hearing loss, the 
veteran's selection for flight school in 1953/54 argued 
against the presence of a noticeable hearing loss just prior 
to discharge.  The examiner stated that an individual with an 
apparent communication problem would not be a good candidate 
for recommendation to, or selection for, flight school.  He 
further indicated that onset after leaving the military can 
be accounted for by the veteran's post-service noise exposure 
even while attending college, to include his time spent with 
small civilian aircraft.  The examiner stated that there was 
also noise exposure from 35 years of farming and years of 
recreational shooting.  He found that the anecdotal 
information regarding hearing loss detected by a school nurse 
did not place the onset close to discharge, but sometime 
later, after leaving college.  The examiner concluded that 
the veteran's exit physical and selection for flight training 
rule out noticeable hearing loss prior to discharge.

Following such examination, the veteran's service personnel 
records were received.  The RO noted that the February 2004 
VA examiner based his opinion in part on the fact that the 
veteran had been selected for flight school in 1953/54; 
however, service personnel records show that the veteran was 
accepted into flight training as a crewman in April 1953 and, 
although the audiometric test results from the April 1953 
flight examination were not of record, such came prior to the 
veteran's participation in the program and clearly prior to 
his service aboard an aircraft carrier.  As such, the veteran 
was afforded a second VA examination in September 2006.

The September 2006 VA examiner noted that, prior to offering 
his opinion, he reviewed recent medical literature regarding 
noise exposure in the military.  He stated that there was no 
question that the exposures endured by the veteran had the 
potential to cause hearing loss, but there was no way, 
method, or procedure that allowed one to determine if a loss 
was, in fact, acquired by these exposures and if acquired, to 
what degree of severity.  The examiner indicated that the 
method used by the Navy to test hearing at discharge was 
insensitive to high frequency loss and the probability that a 
hearing loss meeting VA criteria for disability was present 
at time of service discharge was not possible to determine.  
He stated that he accepted the school nurse's statement that 
hearing loss was present in the 1970's; however, the degree 
and configuration of the loss in the 1970's was unknown.  The 
examiner noted that the earliest documents of hearing loss 
were from 2003, which was of a symmetrical nature.  Since 
such time, the veteran's right ear loss had progressed, which 
indicated that factors other than noise were involved, such 
as age, genetics, general health, and possibly underlying 
pathology, which had not yet been identified.  The examiner 
found that the change since 2003 was atypical of a noise-
inducted hearing loss if noise exposure had been limited and 
controlled, as reported by the veteran.  The examiner 
concluded that the issue could not be resolved except by mere 
speculation.  Under VA regulations and Court decisions, 
service connection may not be based on pure speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (2006); see also 
Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 
11 Vet. App. 124, 127-28 (1998); Beausoleil, supra; Perman v. 
Brown, 5 Vet. App. 237, 241 (1993).  

Therefore, the evidence of a nexus or link between service 
and the veteran's bilateral hearing loss or tinnitus is 
limited to his own statements.  This is not competent 
evidence since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu, supra.  Specifically, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
bilateral hearing loss or tinnitus and service, he is not 
entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
As such, that doctrine is not applicable in the instant 
appeal and his claims must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


